DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Response to Amendment
This office action is responsive to an amendment filed 11/29/2021. As directed by the amendment, claims 1, 3, 7-8, 11, 13-14, 17 and 18 were amended, claims 4, 9-10, and 19 were cancelled, and new claims 21-24 were added. Thus, claims 1-3, 5-8, 11-18, and 20-24 are presently pending in this application.
Claims 1-3, 5-8, 11-18 and 20 are allowed and claims 21-24 were cancelled based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Michael Piscitelli on 2/22/2022 and 3/24/2022. 

The application has been amended as follows:

1. (Currently Amended)	A system comprising:

an inhalation device comprising a mouthpiece, a mouthpiece cover, medicament, and an electronics module comprising a processor and a sensor;
wherein the inhalation device is configured to both release a dose of medicament such that the dose is available to a flow pathway of the inhalation device for user inhalation and cause the processor to transition between power states as the mouthpiece cover is moved from a closed position to an open position to expose the mouthpiece;
wherein the electronics module or the external deviceindicates a measurement that corresponds to an airflow rate that is within a predetermined range; and
wherein the electronics module or the external device

2. (Currently Amended)	The system of claim 1, wherein the electronics module or external device

3. (Currently Amended)	The system of claim 1, wherein the  external device

5. (Currently Amended)	The system of claim 1, wherein the electronics module or the external device

6. (Currently Amended)	The system of claim 1, wherein the electronics module or the external device

7. (Currently Amended)	The system of claim 1, wherein the electronics module or the external device

8. (Currently Amended)	The system of claim 1, wherein the electronics module or the external device
	
11. (Currently Amended)	The system of claim 1, wherein the electronics module or the external devicethat the mouthpiece cover needs to be closed and then re-opened to ensure that a subsequent dose of medication is made available for inhalation.

12. (Currently Amended)	The system of claim 1, wherein the electronics module or the external device

13. (Currently Amended)	The system of claim 12, wherein the notification comprises the illumination of a light emitting diode (LED) of the inhalation device or the external device external device external device external device
	
	14. (Currently Amended)	The system of claim 1, wherein the inhalation device further comprises a medication reservoir comprising the medicament; and
	wherein the electronics module or the external device
	
	15. (Currently Amended)	The system of claim 14, wherein the electronics module comprises a switch that is configured to power the processor of the electronics module and to actuate when the mouthpiece cover is moved from the closed position to the open position; and 
	wherein the electronics module or the external device

16. (Currently Amended)	The system of claim 14, wherein the electronics module or the external device
	
	17. (Currently Amended)	The system of claim 15, wherein the electronics module or the external device

18. (Currently Amended)	The system of claim 1, wherein the inhalation device further comprises an air vent configured to allow a flow of air into the inhalation device during the delivery of medication to the user; 
wherein the external device
wherein the error type is a no inhalation event, a fair inhalation event, an excessive inhalation event, an exhalation event, an air vent obstruction event, an overuse event, an underuse event, or mouthpiece cover closure event.

20. (Currently Amended)	The system of claim 1, wherein the external device

Cancel claims 21-24. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of Biswas et al (US 2016/0144141 A1), Von Hollen (2016/0051776), Samson (2016/0325058), Morrison (2016/0354562) and O’Leary (2002/0078949) do not specifically disclose the claimed apparatus as presented in the claims 1-3, 5-8, 11-18 and 20. 
Biswas discloses a system (see Figure 3: 18, inhaler and personal mobile device, see paragraphs 0070-0071) comprising: a mobile application residing on an external device (see Figure 10: 25, mobile app and cloud computing system); and an inhalation device (inhaler shown in fig. 3) comprising a mouthpiece (see fig. 3), medicament (see paragraph 0036, Biswas discloses inhaler medicine), and an electronics module (1, electronic cap) comprising a processor (10, microcontroller); wherein the inhalation device is configured to prepare a dose of medicament for delivery to a user (see paragraphs 0029 and 0067, Biswas discloses delivering a medication, therefore, the inhalation device is configured to prepare a dose of medicament for delivery to a user), and wherein the electronics module is configured to generate usage events based on usage of the inhalation device by the user (see paragraph 0067, Biswas discloses that the device generate and provide feedback alerts on incorrect usage in real time so that the patient can immediately fix the orientation and continue with the dosage procedure).
Von Hollen teaches an inhalation device (10, fig. 1) comprising a mouthpiece cover (23, fig. 1), wherein the inhalation device cause a processor (16 comprising 36, 42 and 44 or alternatively the processor is 36, fig. 1, paragraph 0021) to transition between power states when the mouthpiece cover is moved from a closed position to an open position to expose a mouthpiece (20, fig. 1, see paragraph 0021, Von Hollen discloses that the switch 32 selectively connect and disconnect power supply 34 with one or more processor 36, sensors 40, user interface 42, electronic storage 44, and/or other components of usage event monitoring device 16 in response to the cover 23 being removed from opening 22. When power is being provided to the processor, and because the processor 36 is part of 16 (interpreted as the processor), 16 would be causing to transition between the power states, alternatively if the processor 36 is interpreted as the processor, when power is being provided to the processor 36, the processor would be transitioning between power states, or if the interface 42 is being powered via switch 32, and since the interface is being controlled by the processor, the processor would have to transition power states to provide power to it or change what would be displayed which would be changing power states).
Samson teaches an inhaler (14, fig. 1, paragraph 0037) having an electronics module (sensor 154, 155 and processor 150 and output device 162, fig. 4, paragraph 0106) that is configured to determine that a number of usage events exceeds a predetermine number of events for a set time period, and provide a notification to the user of an overuse event (see paragraph 0145, Samson discloses that the processor 170 may continue to receive actuation information (270), if the number of actuations exceed the predetermined threshold, a processor 170 may generate an alert for display to a user, wherein the alert is considered as an overuse event).
Morrison teaches an electronics module configured to determine whether a usage event is a good inhalation event (see paragraph 0054, Morrison discloses that the medical device may measure an inhalation of a user and transmit first data to the lighting device, such that the lighting device controls a characteristic of the light, to indicate to the user that they are inhaling at the proper rate).
O’Leary teaches an inhaler having a mouthpiece cover (26, see figs. 1-10) that is configured release a dose of medicament into a flow pathway as the mouthpiece cover open to expose the mouthpiece (see paragraph 0060 and full disclosure). 
However, Biswas, Von Hollen, Samson, Morrison and O’Leary fail to disclose the combination of the claimed structures, electronics module and an inhaler with the inhalation device configured to both release a dose of medicament such that the dose is available to a flow pathway (this limitation is interpreted as a medicament is released within the inhalation device waiting for a user to inhale the dose) for user inhalation and cause the processor to transition between power states as the mouthpiece cover is moved from a closed position to an open position to expose the mouthpiece (the entire limitation is interpreted as that both the releasing and the processor transitioning the powers state to take place as the mouthpiece cover is moved from a closed position to an open position to expose the mouthpiece) in combination with an electronics module or the mobile application is configured to generate a multiple error notification in response to a determination that a number of good inhalation events over a predetermined period of time is less than a predetermined number of good inhalation events. Therefore, to modify Biswas, Von Hollen, Samson, Morrison and O’Leary to arrive at the claimed invention would be based upon improper hindsight reasoning. 
Therefore, claims 1-3, 5-8, 11-18 and 20 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bacon (2004/0069301) is cited to show an inhaler having a cover for waking up a counter. 
Fuchs (2002/0079326) is cited to show a dispenser comprising a cap and a switch for recognizing the cap’s position. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785